Citation Nr: 0924925	
Decision Date: 07/02/09    Archive Date: 07/14/09

DOCKET NO.  08-10 986	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of service connection for a left knee 
disability.  

2.  Whether new and material evidence has been received to 
reopen a claim of service connection for residuals of a right 
ankle injury.  

3.  Whether new and material evidence has been received to 
reopen a claim of service connection for a right foot 
disability.  


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Jarrette A. Marley, Associate Counsel
INTRODUCTION

The appellant is a Veteran who served on active duty from 
February 1946 to June 1954.  These matters are before the 
Board of Veterans' Appeals (Board) on appeal from a September 
2007 rating decision of the Cleveland, Ohio Department of 
Veterans Affairs (VA) Regional Office (RO).  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 U.S.C.A. § 7107(a)(2) (West 2002); 
38 C.F.R. § 20.900(c) (2008).  


FINDINGS OF FACT

1.  An unappealed June 2003 rating decision denied service 
connection for a left knee disability essentially based on a 
finding that such disability, to include degenerative 
arthritis and synovitis, was not shown to be related to the 
Veteran's service.  

2.  Evidence received since the June 2003 rating decision 
does not tend to relate the Veteran's left knee disability to 
his service; does not relate to the unestablished fact 
necessary to substantiate the claim of service connection for 
a left knee disability, and does not raise a reasonable 
possibility of substantiating the claim.  

3.  An unappealed June 2003 rating decision denied service 
connection for right ankle arthritis (claimed as due to 
injury in service) essentially because there was no evidence 
of an ankle injury in service, and no evidence of a nexus 
between the right ankle arthritis and the Veteran's service.  

4.  Evidence received since the June 2003 rating decision 
does not tend to relate current right ankle disability to an 
injury during the Veteran's service, does not relate to the 
unestablished fact necessary to substantiate the claim of 
service connection for residuals of a right ankle injury, and 
does not raise a reasonable probability of substantiating the 
claim.  

5.  An unappealed June 2003 rating decision denied right foot 
deformity (claimed to be residual from an injury in service) 
essentially because there was no evidence of an ankle injury 
in service, and no evidence of a nexus between current right 
foot disability and the Veteran's service.  

6.  Evidence received since the June 2003 rating decision 
does not tend to relate current right foot disability to an 
injury in service, does not relate to the unestablished fact 
necessary to substantiate a claim of service connection for 
residuals of a right foot injury, and does not raise a 
reasonable probability of substantiating such claim.  


CONCLUSIONS OF LAW

1.  New and material evidence has not been received, and the 
claim of service connection for a left knee disability may 
not be reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 
38 C.F.R. § 3.156 (2008).  

2.  New and material evidence has not been received, and the 
claim of service connection for residuals of a right ankle 
injury may not be reopened.  38 U.S.C.A. §§ 5108, 7105 (West 
2002); 38 C.F.R. § 3.156 (2008).  

3.  New and material evidence has not been received, and the 
claim of service connection for a right foot disability may 
not be reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 
38 C.F.R. § 3.156 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A.	Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies 
to the instant claims.  Upon receipt of a complete or 
substantially complete application for benefits, VA is 
required to notify the claimant of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide.  38 C.F.R. § 3.159(b)(1) 
(including as revised effective May 30, 2008; 73 Fed. Reg. 
23353 (April 30, 2008)).  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

The Veteran was advised of VA's duties to notify and assist 
in the development of his claim.  A May 2007 letter advised 
him of his and VA's responsibilities in the development of 
evidence to substantiate his claims.  In addition, it 
instructed him that new and material evidence was required to 
reopen his claims; explained what new and material evidence 
meant; and outlined what evidence was needed to substantiate 
the claims.  The letter also specifically advised him that 
for evidence to be considered new and material, it would have 
to show that his current left knee, right ankle, and right 
foot disabilities were related to his service.  This notice 
complied substantially with the notice requirements for 
claims to reopen as outlined in Kent v. Nicholson, 20 Vet. 
App. 1 (2006).  The Veteran has had ample opportunity to 
respond/supplement the record, and is not prejudiced by any 
technical notice deficiency that may have occurred during the 
process.  It is not alleged otherwise.  In compliance with 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), May 
2007 and March 2008 letters informed the Veteran of 
disability rating and effective date criteria.  

The Veteran had alleged treatment at the Long Beach, 
California VA Medical Center.  A June 2003 response to an RO 
request for records of the alleged treatment indicates, in 
essence, that there is no record that the Veteran received 
treatment there.  The Veteran has not identified any other 
pertinent evidence that remains outstanding.  Notably, in a 
claim to reopen, the duty to assist by arranging for a VA 
examination or obtaining a medical opinion does not attach 
until the previously denied claim is reopened.  38 C.F.R. 
§ 3.159(c)(4)(iii).  See Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, 345 F.3d 1334 (Fed. Cir. 
2003).  The Board finds that VA has met its assistance 
obligations in this case.  The Veteran is not prejudiced by 
the Board's proceeding with appellate review.  

B.	Factual Background

A June 2003 rating decision (in pertinent part) denied 
service connection for left knee arthritis and synovitis, for 
right ankle arthritis (claimed as residuals of injury in 
service), and for a right foot deformity (claimed as residual 
of an injury in service) essentially on findings that such 
disabilities were not shown to be related to the Veteran's 
service (and that the alleged injuries in service were not 
shown).  He was notified of, and did not file a notice of 
disagreement with, the denials.  

The instant claims to reopen were received in April 2007.  
The evidence of record at the time of the June 2003 rating 
decision included the Veteran's March 1950 service 
reenlistment examination report and his June 1954 service 
separation examination report, a September 1992 VA medical 
center (VAMC) radiology report, copies of October to December 
2002 VA treatment records, reports of an April 2003 VA 
examination, and a June 2003 letter from Long Beach, 
California VAMC.  

On the Veteran's March 1950 reenlistment examination it was 
noted that he had bilateral pes planus; there was no history 
of foot injury.  On June 1954 service separation examination, 
the Veteran's feet and lower extremities were normal on 
clinical evaluation; there was no history of injury.  

A September 1992 Loma Linda VA Hospital left knee radiology 
report notes hypertrophic degenerative joint disease (DJD) 
with narrowing of the medial knee joint space.  

In a January 2003 letter the Veteran stated that his right 
foot and ankle were injured in Korea in 1951 or 1952 when the 
foot was run over by a jeep; he also indicated that he 
injured his left knee falling from a tank in 1951 or 1952.  
October to December 2002 VA outpatient treatment records show 
that in October 2002 the Veteran's complaints included 
intermittent aching in his left knee and right ankle.  
Physical examination revealed a swollen medial left ankle, 
normal gait, and 1+ deep tendon reflexes of the knees and 
ankles.  A November 2002 treatment record notes complaints of 
left knee instability.  Physical examination revealed talipes 
valgus of the right ankle and foot, full range of left knee 
motion, and intact ligamenture.  

On April 2003 VA examination, the examiner noted the 
Veteran's orthopedic treatment included being careful with 
activity, using a cane, and wearing a brace on the left knee.  
The diagnoses were chronic synovitis and degenerative 
arthritis (X-ray confirmed) of the left knee, right ankle 
post-traumatic degenerative arthritis, and right foot post-
traumatic deformity (pes planus).  The examiner noted that 
the Veteran's claims file was available for review, but that 
he was unable to find any STRs and that he was unable to find 
any records to substantiate the Veteran's alleged history of 
injuries in service.  He opined that based on the Veteran's 
history and the examination, "the left knee problems, the 
right ankle problems, and the deformity of [the] right ankle 
and foot are related to [the] military."  

The Veteran has not submitted any additional evidence since 
the June 2003 rating decision.  His submissions have 
consisted of statements expressing the allegations that his 
current left knee, right foot, and right ankle disabilities 
are related to his service.  

C.	Legal Criteria and Analysis

Initially, the Board notes that the Veteran's file has been 
rebuilt and his service treatment records (STRs), with the 
exception of his March 1950 reenlistment examination and June 
1954 separation examination reports, are unavailable.  In 
such a situation, VA has a heightened duty to assist him in 
developing his claims.  O'Hare v. Derwinski, 1 Vet. App. 365 
(1991).  This duty includes a search for alternate medical 
records, as well as a heightened obligation on the Board's 
part to explain its findings and conclusions, and carefully 
consider the benefit-of-the-doubt rule.  See Cromer v. 
Nicholson, 19 Vet. App. 215 (2005).  The Board notes that 
alternative source record searches have been fruitless.  

A June 2003 rating decision denied the Veteran's claims of 
service connection for a left knee disability, residuals of a 
right ankle injury, and a right foot disability based 
essentially on findings that such current disabilities were 
not shown to be related to his service (and that the alleged 
injuries in service were not shown).  The Veteran did not 
appeal these denials, and they became final.  38 U.S.C.A. 
§ 7105.  

Generally, when a claim is disallowed, it may not be reopened 
and allowed, and a claim based on the same factual basis may 
not be considered.  Id.  However, a claim on which there is a 
final decision may be reopened if new and material evidence 
is received.  38 U.S.C.A. § 5108.  

"New" evidence means existing evidence not previously 
submitted to agency decisionmakers.  38 C.F.R. § 3.156(a).  
"Material" evidence means existing evidence that, by itself 
or when considered with previous evidence of record, relates 
to an unestablished fact necessary to substantiate the claim.  
Id.  New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  Id.  When determining whether the claim should be 
reopened, the credibility of the newly submitted evidence is 
to be presumed.  Fortuck v. Principi, 17 Vet. App. 173, 179-
80 (2003); Justus v. Principi, 3 Vet. App. 510 (1992).  

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  Service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disability 
was incurred in service.  38 C.F.R. § 3.303(d).  

In order to establish service connection for a claimed 
disability, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  
The determination as to whether these requirements are met is 
based on an analysis of all the evidence of record and the 
evaluation of its credibility and probative value.  38 C.F.R. 
§ 3.303(a); Baldwin v. West, 13 Vet. App. 1 (1999).  

	Left Knee

Because the Veteran's claim was previously denied on the 
basis that there was no evidence of a nexus between his left 
knee arthritis and synovitis and his service, for evidence in 
the matter to be "new and material" it must be evidence 
that was not previously of record, and tends to show that 
there indeed is a nexus between the Veteran's current left 
knee disabilities and his service.  

The only additions to the record pertaining to the Veteran's 
left knee since the June 2003 rating decision are his 
statements alleging his current left knee disability resulted 
from a fall off a tank in service.  These allegations are 
argument, not objective evidence (that supports the 
allegation of a nexus between current left knee disability 
and service).  Furthermore, they are not new; the proposed 
theory of entitlement (allegation of a nexus between the 
current left knee disability and an injury in service) was 
previously documented in the record, and considered.  

As the Veteran has not submitted any additional evidence that 
tends to relate his left knee disability to his service and 
raise a reasonable possibility of substantiating the claim, 
the Board must find that new and material evidence has not 
been received, and that the claim may not be reopened.  

	Residuals of a Right Ankle Injury

Because the Veteran's claim was previously denied based on 
findings that a right ankle injury in service was not shown, 
and that there was no nexus between the Veteran's right ankle 
disability (arthritis) and his service/any injury therein, 
for evidence to be new and material in the matter, it would 
have to be evidence not previously associated with the record 
that shows or tends to show that the Veteran indeed sustained 
a right ankle injury in service and that his current right 
ankle arthritis is related to such injury.  

The only additions to the record since June 2003 pertaining 
to alleged residuals of a right ankle injury are the 
Veteran's statements alleging that his right ankle disability 
(arthritis) resulted from an injury in service.  First of 
all, the statements are not objective evidence; they are 
merely argument.  Second, they are not new; they explain the 
Veteran's theory of entitlement, which was previously 
documented in the record.  As the Veteran has not, since June 
2003, submitted any additional evidence corroborating or 
supporting that he sustained a right ankle injury in service 
or that current right ankle arthritis might be related to 
such injury, the Board must find that new and material 
evidence has not been received, and that this claim may not 
be reopened.  

	A Right Foot Disability

The Veteran claims that he has a right foot disability 
resulting from an accident during service.  Because his claim 
was previously denied on the basis that there was no evidence 
of an injury in service, and no evidence of a nexus between 
any current right foot disability and his service/injury 
therein, for evidence to be new and material in the matter, 
it must be evidence that was not previously of record, and 
that shows or tends to show that a right foot injury occurred 
in service, and that current right foot disability is related 
to such injury.

The only additions to the record since June 2003 pertaining 
to a right foot disability are the Veteran's statements 
alleging that his right foot disability is related to a motor 
vehicle injury in service.  First of all, these statements 
are not additional evidence; they are merely argument 
explaining the Veteran's alleged theory of entitlement.  
Second, they are not new.  The proposed theory of entitlement 
was previously made (and considered).  Accordingly, the Board 
must find that new and material evidence (raising a 
reasonable possibility of substantiating this claim) has not 
been received, and that the claim may not be reopened.  


ORDER

1.  The appeal to reopen a claim of service connection for a 
left knee disability is denied.  

2.  The appeal to reopen a claim of service connection for 
residuals of a right ankle injury is denied.  

3.  The appeal to reopen a claim of service connection for a 
right foot disability is denied.  


____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


